             Case 3:20-cv-01153-MO        Document 21        Filed 08/11/21      Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

                                          PORTLAND DIVISION




BRENT EVAN WEBSTER,

                 Plaintiff,                                                   No. 3:20-cv-01153-MO
        V.
                                                                             OPINION AND ORDER
ALEX TRAIL AND CONNIE TRAIL,

                 Defendants.


MOSMAN,J.,

        Appellant Brent Evan Webster appeals the bankruptcy court's dismissal under Federal

Rule of Bankruptcy Procedure 7012(a) and (b).

        The bankruptcy court dismissed Mr. Webster's case pursuant to the Rooker-Feldman

doctrine. See Appellees' Brief [ECF 17] at 7; B.R. [ECF 3-1] at 4. However, Mr. Webster did not

order a transcript of the bankruptcy court's oral ruling, see B.R. [ECF 3-1] at 12, and his brief

does not articulate a coherent theory for reversing the dismissal on appeal. Instead, throughout

his brief he refers to the "bogus law suit in Clackamas County," his "great suspicion of a rigged

jury" and the "corrupt legal system" that resulted in his loss at trial, and the trial judge's role in

violating his "unalienable and inalienable rights given to him at birth." See generally Op. Br.

[ECF 9].




1 - OPINION AND ORDER
         Case 3:20-cv-01153-MO         Document 21       Filed 08/11/21    Page 2 of 2



       Because Mr. Webster failed to raise any arguments regarding the basis for overturning

the bankruptcy court's ruling, he has waived any such challenge on appeal. See Smith v. Marsh,

194 F.3d 1045, 1052 (9th Cir. 1999) ("[O]n appeal, arguments not raised by a party in its

opening brief are deemed waived."); Greenwood v. FA.A., 28 F.3d 971, 977 (9th Cir. 1994)

("We will not manufacture arguments for an appellant .... ").

                                        CONCLUSION

       For the reasons discussed above, the bankruptcy court's decision is AFFIRMED.

       IT IS SO ORDERED.

       DATED this   J.L~ o f August, 2021.




2 - OPINION AND ORDER
